DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.

Response to Amendment
Applicant’s response, filed 18 April 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the addition of new claim 21, it is acknowledged and made of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker (Reg. No. 64,808) on 1 June 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended)	An apparatus for three-dimensional (3D) geometric data compression, comprising: 
a memory configured to store a first 3D geometric mesh having a first data size, wherein 
the first 3D geometric mesh is associated with a video that includes a plurality of objects in a 3D space, and 
the first 3D geometric mesh includes a 3D representation of the plurality of objects in the 3D space; and 
circuitry configured to: 
receive motion tracking data of each of the plurality of objects, wherein 
the received motion tracking data indicates motion of each of the plurality of objects, from a first position to a second position, in the 3D space; retrieve, from the memory, the first 3D geometric mesh; 
compute a centroid of each of a plurality of faces of the first 3D geometric mesh based on an average of vertices of the first 3D geometric mesh;
compute a first distance between adjacent faces of the plurality of faces based on the centroid of each of the plurality of faces; 
divide the first 3D geometric mesh into a plurality of vertical clusters based on the computed first distance between the adjacent faces, wherein the plurality of vertical clusters corresponds to the plurality of objects; 
segment the first 3D geometric mesh into a plurality of 3D geometric meshes, based on the plurality of vertical clusters and the received motion tracking data of each of the plurality of objects, wherein each 3D geometric mesh of the plurality of 3D geometric meshes corresponds to a respective object of the plurality of objects; 
compute a second distance between the centroid of each of the plurality of vertical clusters; 
compare the computed second distance with a threshold distance; 
segment adjacent faces of the plurality of 3D geometric meshes into a third geometric mesh based on a result of the comparison of the computed second distance with the threshold distance; 
identify a set of frames of the video based on the received motion tracking data of each of the plurality of objects; and 
encode the plurality of 3D geometric meshes based on 
a frame of the identified set of frames of the video, 
the segmentation of the first 3D geometric mesh, and 
the received motion tracking data of each of the plurality of objects, 
wherein a combination of the encoded plurality of 3D geometric meshes has a second data size that is less than the first data size.

Claim 14. (Currently Amended)	A method for three-dimensional (3D) geometric data compression, comprising: 
in an apparatus: 
storing a first 3D geometric mesh having a first data size, wherein 
the first 3D geometric mesh is associated with a video that includes a plurality of objects in a 3D space, and 
the first 3D geometric mesh includes a 3D representation of the plurality of objects in the 3D space; 
receiving motion tracking data of each of the plurality of objects, wherein 
the received motion tracking data indicates motion of each of the plurality of objects, from a first position to a second position, in the 3D space; 
retrieving the first 3D geometric mesh; 
computing a centroid of each of a plurality of faces of the first 3D geometric mesh based on an average of vertices of the first 3D geometric mesh; 
computing a first distance between adjacent faces of the plurality of faces based on the centroid of each of the plurality of faces; 
dividing the first 3D geometric mesh into a plurality of vertical clusters based on the computed first distance between the adjacent faces, wherein the plurality of vertical clusters corresponds to the plurality of objects; 
segmenting the first 3D geometric mesh into a plurality of 3D geometric meshes, based on the plurality of vertical clusters and the received motion tracking data of each of the plurality of objects, wherein each 3D geometric mesh of the plurality of 3D geometric meshes corresponds to a respective object of the plurality of objects; 
computing a second distance between the centroid of each of the plurality of vertical clusters; 
comparing the computed second distance with a threshold distance; 
segmenting adjacent faces of the plurality of 3D geometric meshes into a third geometric mesh based on a result of the comparison of the computed second distance with the threshold distance; 
identifying a set of frames of the video based on the received motion tracking data of each of the plurality of objects; and 
encoding the plurality of 3D geometric meshes based on 
a frame of the identified set of frames of the video, 
the segmentation of the first 3D geometric mesh, and 
the received motion tracking data of each of the plurality of objects, wherein a combination of the encoded plurality of 3D geometric meshes has a second data size that is less than the first data size.

Claim 21. (Cancelled) 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 1 and 14, the prior art of record, alone or in combination, fails to fairly teach or suggest, combined with the other recited claimed subject matter, the following limitations:
“compute a centroid of each of a plurality of faces of the first 3D geometric mesh based on an average of vertices of the first 3D geometric mesh;
compute a first distance between adjacent faces of the plurality of faces based on the centroid of each of the plurality of faces; 
divide the first 3D geometric mesh into a plurality of vertical clusters based on the computed first distance between the adjacent faces, wherein the plurality of vertical clusters corresponds to the plurality of objects; 
segment the first 3D geometric mesh into a plurality of 3D geometric meshes, based on the plurality of vertical clusters and the received motion tracking data of each of the plurality of objects, wherein each 3D geometric mesh of the plurality of 3D geometric meshes corresponds to a respective object of the plurality of objects; 
compute a second distance between the centroid of each of the plurality of vertical clusters; 
compare the computed second distance with a threshold distance; 
segment adjacent faces of the plurality of 3D geometric meshes into a third geometric mesh based on a result of the comparison of the computed second distance with the threshold distance”.

Previously cited Bergamasco, in combination with Bajaj, Kilner, Carlbom, and Hollander was cited to teach a known technique for segmenting a 3D surface mesh based on computing a dual graph of the surface mesh, where nodes of the dual graph correspond to computed centers of triangular faces of the surface mesh and the edge weights of the dual graph correspond to computed distances between adjacent centers of the triangular faces, and that segmentation is based on the computed edge weights of the dual graph. The combined teachings of the cited prior art would have suggested to one of ordinary skill in the art to divide and segment the single triangle mesh representing players, referees, and a ball into discrete sub meshes, suggested by the teachings of Bajaj, Kilner, and Carlbom, based on a generated dual graph for the single triangle mesh, as suggested by Bergamasco. 
However, the cited prior art fails to further teach that the centroids of each of a plurality of faces of the first 3D geometric mesh based on an average of vertices of the first 3D geometric mesh; and computing  a second distance between the centroid of each of the plurality of vertical clusters to be compared with a threshold distance, and segmenting adjacent faces of the plurality of 3D geometric meshes into a third geometric mesh based on a result of the comparison of the computed second distance with the threshold distance.

Further search and consideration of the prior art, failed to yield a fair teaching, alone or in combination, of the noted combination of claimed subject matter. 

Johnston et al. (US 9,147,288) is pertinent in teaching in the field of computer rendering where subdividing the surface of a mesh to increase the number of polygons is known, and that an algorithm for subdividing surfaces places a new vertex at the center of each original face, positioned as the average of the positions of the face’s original vertices (see Johnston col. 1, ln. 5-50). However, Johnston fails to further teach, alone or in combination, computing centroids for each of a plurality of vertical clusters, which are based on the computed first distance between the adjacent faces and a distance between the centroids of each of the plurality of vertical clusters, which is compared to a threshold distance and segmenting adjacent faces of a plurality of 3D geometric meshes into a third geometric mesh based on a result of the comparison of the computed second distance with the threshold distance. 

Schmidt et al. (“3D Scene Segmentation and Object Tracking in Multiocular Image Sequences”) is pertinent in teaching in segmenting and extracting objects from a 3D point cloud representing an observed scene, where hierarchical clustering is applied to recognize contiguous regions in the cloud according to spatial proximity and homogeneity of velocities, generating motion-attributed clusters, and using a linkage algorithm to describe the distance between two clusters and is used to determine a clustering threshold for partitioning a resulting hierarchical tree for the clusters (see Schmidt sect. 2.4 Over-segmentation for motion-attributed clusters). However, Schmidt fails to further teach, alone or in combination, that the clusters are divided from a 3D geometric mesh based on computed distances between the centroids of adjacent faces of the 3D geometric mesh, and that the distance between two clusters is computed based on the distance between centroids of the clusters.

Knopp et al. (“Scene cut: Class-specific object detection and segmentation in 3D scenes”) is pertinent in teaching a method in detecting and segmenting objects from a 3D scene, where the 3D scene is represented as a graph of vertices and edges, and objects and object centers are estimated from clustering performed on the descriptors of all vertices, shapes and classes together (see Knopp sect IV. THE METHOD: ISM AND MIN-CUT FOR OBJECT DETECTION). However, Knopp fails to further teach, alone or in combination, computing a distance between the centroids of each of the plurality of vertical clusters, which is compared to a threshold distance and segmenting adjacent faces of a plurality of 3D geometric meshes into a third geometric mesh based on a result of the comparison of the computed second distance with the threshold distance.

Li et al. (US 2017/0132791) is pertinent in teaching in a method for cutting a three-dimensional image, where a mesh model of a region of interest is constructed and the mesh model is split according to a splitting line based on distance field information that is calculated at each mesh point (see Li Fig. 1, [0075]-[0088]), where the distance field information is computed by determining a minimum distance and maximum distance each mesh point is from a selected initiation point (see Li [0055]-[0062]). However, Li fails to further teach, alone or in combination, computing centroids for each of a plurality of vertical clusters, which are based on the computed first distance between the adjacent faces and a distance between the centroids of each of the plurality of vertical clusters, which is compared to a threshold distance and segmenting adjacent faces of a plurality of 3D geometric meshes into a third geometric mesh based on a result of the comparison of the computed second distance with the threshold distance.

Kataoka et al. (US 2007/0242083) is pertinent in teaching in a retrieval method for partial characteristic shapes existing in a provided polyhedral shape, where a mesh is generated and partial characteristic shapes are extracted to determine characteristic amounts for the partial characteristic shape (see Kataoka Fig. 2, and [0045]), where the characteristic amounts from the elements of arbitrary two triangular mesh data that constitutes an extracted partial characteristic shape include calculated the barycenter distances between two selected triangular mesh elements and the sum total of barycenter distances of all triangular mesh surface groups constituting the partial characteristic shape is used to calculate similarity (see Kataoka Fig. 6 and [0049]). However, Kataoka fails to further teach, alone or in combination, computing a distance between the centroids of each of the plurality of vertical clusters, which is compared to a threshold distance and segmenting adjacent faces of a plurality of 3D geometric meshes into a third geometric mesh based on a result of the comparison of the computed second distance with the threshold distance.

Regarding claims 2-13, 15-20, they are dependent claims of independent claims 1 and 14, which incorporate the allowable subject matter of the respective independent claims they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661